DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive, as also provided in the Advisory Action dated 02/22/2021. 
Applicant argues that the "Office Action does not indicate which feature of Bak specifically corresponds to the claimed voice recognition application stored in the memory", and requested the Examiner to point out which feature of Bak corresponds to the claimed voice recognition application.  Examiner specifically pointed out in the Final Office Action dated 12/1/2020, that the first voice recognition engine 140 of Fig. 1 of Bak corresponds to the claimed voice recognition engine. See also [0049] of Bak, “As described above, the first voice recognition engine 140 may be implemented as an embedded engine in a small capacity storage or device”.
Applicant further argues that Bak is silent as to any specifics of establishing a session with an external server, and that Bak is silent as to when a session with an external server is established.  Examiner respectfully disagrees. Bak teaches interaction with the external server only after pressing of the button 21, and therefore teaches the limitation "based on receiving a voice input initiation signal, control the communication interface to establish a session with an external server". For example, in [0049], Bak teaches "If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210." Additionally, session can be interpreted as a connection between two devices, such as between the claimed electronic apparatus and the external server, which Bak clearly teaches. 
Applicant again argues that Bak fails to disclose or suggest "wherein the session with the external server is established and the data is transmitted to the external server before the function corresponding to the voice recognition is performed". Examiner respectfully disagrees. Bak, for example, teaches in [0050], "If a user presses the selection button corresponding to the second voice recognition engine 210 and inputs a voice signal, the controller 150 transmits the voice signal to the second voice recognition engine 210 through the communication unit 150 to recognize voice by the second voice recognition engine 210." This teaches the voice is transmitted (session is established) before function of voice recognition is performed.
As provided below in the rejection, Bak teaches the feature of performing a function corresponding to the voice recognition application via the session with the external server ([0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20. As shown in FIG. 3, a user may input an input signal to control the voice recognition apparatus 100 through the remote control device 20. Examiner notes this indicates that once the voice recognition function on the server is selected (establishing a session), voice recognition function is performed on the voice signal), based on receiving a voice input initiation signal ([0048], As shown in FIG. 2, the remote control device 20 may include at least one additional button 21 to select the voice recognition engine in addition to typical buttons for selecting channels and adjusting volume. [0049], If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. Examiner interprets 
Bak teaches voice recognition function being performed by the voice recognition apparatus 100 in association with the external server 200 (See Fig. 1 of Bak).  Further Bak teaches the session is established before function corresponding to the function corresponding to the voice recognition application is performed (Bak teaches that server is selected first, establishing a session with the server, before voice is transmitted to the server; [0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20.  As shown in FIG. 3, a user may input an input signal to control the voice recognition apparatus 100 through the remote control device 20.  As shown in FIG. 2, the remote control device 20 may include at least one additional button 21 to select the voice recognition engine in addition to typical buttons for selecting channels and adjusting volume…As described above, the remote control device 20 may include a microphone 22 to receive a voice signal. [0049], If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. Further Examiner notes an establishment of a session with a server beforehand, is at least implied, in order to access server’s voice recognition function, because without the establishment, none of the functions on the server could be accessed).
For at least these reasons, Examiner respectfully maintains that prior art of record teaches the amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,228,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward getting voice input from an external apparatus, and using middleware to activate voice recognition application, with minor wording variations.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/210187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward voice recognition function performed across multiple devices, including a voice recognition server, with which sessions could be maintained or reset.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 9-11, 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al. (US 2014/0122075).
Claim 1
Bak teaches an electronic apparatus, comprising: 
a communication interface comprising communication circuitry (150 of Fig. 1); 
a memory configured to store a voice recognition application (140 of Fig. 1); and 
a processor (controller 160 of Fig. 1) configured to:
based on receiving a voice input initiation signal ([0048], As shown in FIG. 2, the remote control device 20 may include at least one additional button 21 to select the voice recognition engine in addition to typical buttons for selecting channels and adjusting volume. [0049], If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. Examiner interprets the pressing of the button 21 of Bak as receiving the voice input initiation signal, in light of the Applicant’s disclosure), control the communication interface to establish a session with an external server ([0047] The controller 160 may be implemented as a microprocessor such as a CPU or Micom which controls the voice recognition apparatus 100 as a whole. [0044] The voice recognition apparatus 100 may further include a communication unit 150 which receives and transmits a voice signal to an external second voice recognition engine 210. [0049], If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. 320 of Fig. 3), 
based on receiving an user voice input, control the communication interface to transmit data corresponding to the user voice input to the external server ([0049], If a user presses the transmit the voice signal to the second voice recognition engine 210. [0050], If a user presses the selection button corresponding to the second voice recognition engine 210 and inputs a voice signal, the controller 150 transmits the voice signal to the second voice recognition engine 210 through the communication unit 150 to recognize voice by the second voice recognition engine 210.), and
perform a function corresponding to voice recognition via the session with the external server (See S150 of Fig. 4, [0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20. As shown in FIG. 3, a user may input an input signal to control the voice recognition apparatus 100 through the remote control device 20. Examiner notes this indicates that once the voice recognition function on the server is selected (establishing a session), voice recognition function is performed on the voice signal; [0053], If a user inputs a voice "let me know today's weather", the voice signal is transmitted to the second voice recognition engine 210, which will perform the voice recognition process.),
wherein the session with the external server is established and the data is transmitted to the external server before the function corresponding to the voice recognition is performed (As provided above, and provided again below, Bak teaches that server is selected first, establishing a session with the server, before voice is transmitted to the server; [0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20.  As shown in FIG. 3, a user may input an input signal to control the voice recognition apparatus 100 through the remote control device 20.  As shown in FIG. 2, the remote control recognition engine in addition to typical buttons for selecting channels and adjusting volume…As described above, the remote control device 20 may include a microphone 22 to receive a voice signal. [0049], If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. Examiner notes an establishment of a session with a server beforehand, is at least implied, in order to access server’s voice recognition function, because without the establishment, none of the functions on the server could be accessed).
Claim 3
Bak teaches the electronic apparatus as claimed in claim 1, wherein the processor is configured to: 
receive the data corresponding to the user voice input from an external apparatus (voice signal 10 of Fig. 1; [0048], As described above, the remote control device 20 may include a microphone 22 to receive a voice signal.), and 
control the communication interface to start transmitting the received data to the external server before the function corresponding to the voice recognition is performed (abstract: The voice recognition apparatus comprises: a voice receiver which receives a user's voice signal…a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine. [0050], If a user presses the selection button corresponding to the second voice recognition engine 210 and inputs a voice signal, the controller 150 transmits the voice signal to the second voice recognition engine 210 through the communication unit 150 to recognize voice by the second voice recognition engine 210.).  


Bak teaches the electronic apparatus as claimed in claim 1, wherein the processor is configured to: control the communication interface to establish the session with the external server based on receiving the data (Fig. 1; abstract: The voice recognition apparatus comprises: a voice receiver which receives a user's voice signal…a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine).
Claim 7
Bak teaches the electronic apparatus as claimed in claim 1, further comprising: a display (170 of Fig. 1), wherein the processor is configured to: control the display to display information relating to a voice recognition progress based on receiving the voice input initiation signal ([0055], In this case, the controller 150 may control the display unit 170 to display thereon a user interface (UI) 300 including information on the voice recognition engine processing the voice signal. [0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20. ).  
Claim 9
Bak teaches the electronic apparatus as claimed in claim 1, wherein the communication interface is configured to communicate with an external apparatus including a microphone (remote control device 20 of Fig. 1; [0041] The voice receiver 110 receives a user's voice signal 10.  The voice receiver 110 may be implemented as a microphone provided in the voice recognition apparatus 100 or may receive a voice signal collected through a microphone 22 (refer to FIG. 2) provided in the remote control device 20.), 
remote control device 20 may transmit a user's input signal to the voice recognition apparatus 100 through local area communication such as infrared or Bluetooth, and the voice recognition apparatus 100 may further include a user input unit 120 to receive the user's input signal transmitted by the remote control device 20.); and a second communication interface comprising communication circuitry configured to perform communication in a second communication method different from the first communication method ([0044] The second voice recognition engine 210 may be included in an external voice recognition server 200.  The communication unit 150 may transmit a voice signal to the voice recognition server 200 through a network, and receive a voice recognition result from the second voice recognition engine 210.), wherein the processor is configured to: establish the session with the external server via the second communication interface based on receiving the voice input initiation signal from the external apparatus via the first communication interface ([0044], [0044] The voice recognition apparatus 100 may further include a communication unit 150 which receives and transmits a voice signal to an external second voice recognition engine 210.  The voice recognition apparatus 100 may receive language data generated as a result of the voice recognition of the second voice recognition engine 210. ).  
Claim 10
Bak teaches the electronic apparatus as claimed in claim 1, wherein the communication interface is configured to communicate with an external apparatus including a microphone ([0041], may receive a voice signal collected through a microphone 22 (refer to FIG. 2) provided in the remote control device 20.), and

55wherein the processor is configured to: control the communication interface to block the established session based on the received information relating to the time for which the button is pressed, based on the time for which the button is pressed being greater than a predetermined time ([0049], For example, if a user presses the selection button 21 for less than one second and then inputs a voice signal, the controller 140 may transmit the voice signal to the first voice recognition engine 140.  If a user presses the selection button 21 for one second or longer and then inputs a voice signal, the controller 150 may transmit the voice signal to the second voice recognition engine 210. This indicates that if the button is pressed greater than a predetermined time such as one second or longer, then instead of using the first recognition engine, the apparatus of Bak utilizes the second apparatus engine).
Claim 11
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 13
	This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.

	This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 17
	This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US 2014/0122075) in view of Heo (US 2017/0154625)
Claim 2
Bak teaches the electronic apparatus as claimed in claim 1, wherein the communication interface configured to communicate with an external apparatus including a microphone ([0048], As described above, the remote control device 20 may include a microphone 22 to receive a voice signal. ), 
wherein the memory is configured to store a software including a middleware configured to relay the voice recognition application ([0047], To do so, the controller 150 may include a voice branch unit (not shown) which, like a demultiplexer, switches an input signal to a particular route.), and 
wherein the processor is configured to: based on receiving the voice input initiation signal generate an event to perform the voice recognition via the middleware ([0048] According to a first exemplary embodiment, the controller 150 may decide the voice recognition engine to which the voice signal is transmitted, according to a user's manipulation through the remote control device 20.  As shown in FIG. 3, a user may input an input signal to control the voice recognition apparatus 100 through the remote control device 20.  As shown in FIG. 2, the remote control device 20 may include at least one additional button 21 to select the voice recognition engine; [0052] According to the second exemplary embodiment, upon receiving a voice signal through the voice receiver 110, the controller 160 may decide which one of the first and second voice recognition engines 140 and 210 will perform a voice recognition process, based on whether the received voice signal includes a preset word.); 
control the communication interface to establish a session with the external server (150 of Fig. 1; abstract: a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine;).  
Bak may not specifically detail control the communication interface to send a signal for activating the microphone to the external apparatus. 
	Heo teaches control the communication interface to send a signal for activating the microphone to the external apparatus ([0143] The video display device 100 transmits a voice acquisition command signal from at least one of the remote control device 200 and the terminal 300 linked thereto (S103). [0144] The video display device 100 may transmit the voice 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate sending signal to activate microphone as taught by Heo with the voice recognition apparatus of Bak, because doing so would have improved a voice recognition rate by receiving a plurality of voice signals for a user voice from a peripheral device connected to a video display device ([0005] of Heo).
Claim 5
Bak in view of Heo further teaches the electronic apparatus as claimed in claim 2, further comprising a buffer, and wherein the processor is configured to: 
receive the data corresponding to an user voice input (10 of Fig. 1)
store the received data in the buffer between a time when a signal for activating the microphone is sent and a time when driving of the voice recognition is completed, based on the data being received from the external apparatus; and  53control the communication interface to send the data stored in the buffer to the external server ([0049] of Heo, The storage unit 140 may store a program for signal processing and control in the control unit 170 and may store signal-processed image, voice, or data signals. [0209] of Heo, The control unit 170 of the video display device 100 may search for the control operation corresponding to the recognized voice from at least one of the storage unit 140 and the network server connected through the network interface unit 133. [0211] of Heo, According to another embodiment, the control unit 170 may search for the control operation corresponding to the voice signal found in operation S111 from at least one of the database stored in the storage unit 140 and the database of the network server connected through the network interface unit 133. Then, the control unit 170 may acquire the control 
Claim 12
	This claim recites substantially the same limitations as those provided in claim 2 above, and therefore it is rejected for the same reasons.
Claim 15
	This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 19
	This claim recites substantially the same limitations as those provided in claim 9 above, and therefore it is rejected for the same reasons.
Claim 20
	This claim recites substantially the same limitations as those provided in claim 10 above, and therefore it is rejected for the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US 2014/0122075) in view of Kim et al. (US 2013/0035942).
Claim 8
Bak teaches the electronic apparatus as claimed in claim 1, except wherein the processor is configured to: identify whether the data is being received when the application is performing, and delay the performing of the application until the receiving of the data is completed.  
continuous speech recognition that recognizes a continuous word, a continuous sentence, and a dialogic voice; Examiner notes this indicates that the continuous speech recognition monitors the speech input, and until, for example, a continuous sentence is received completely, continuous speech recognition is delayed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the remote control as taught by Kim with the voice recognition apparatus of Bak, because doing so would have provided a way to change the settings of the electronic apparatus using a user voice recognized by the voice recognition module ([0102] of Kim).
Claim 18
	This claim recites substantially the same limitations as those provided in claim 8 above, and therefore it is rejected for the same reasons.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US 2014/0122075) in view of Clayton et al. (US 2014/0244429).
Claim 4
Bak teaches the electronic apparatus as claimed in claim 1, wherein the processor is configured to: identify whether a session with the external server is established based on 
However Bak does not explicitly detail reset the established session based on a session being established; and control the communication interface to establish a new session based on the session not being established.  
Clayton teaches using a remote device 104 or other means to start a session. The CPE client 108 may then open persistent event and audio/visual connections with the remote browser 112. A session may comprise bi-directional communications over these established connections…Upon completion of a session, the CPE client 108 may terminate the session with the remote browser 112. Upon termination of the session, the remote browser 112 may announce its new availability to the delivery platform gateway 111. ([0160]). Clayton also teaches resetting a session based on a session being established, by using cookie to retain some information of the session ([0331], By generating a semi-permanent token which acknowledges a device from remote browser, then save it in a non-volatile space, this token can be mapped with each URL cookie in the remote browser. When a device is re-booted, or remote browser session is restarted; See also [0177] and [0178], Software required for voice recognition, software recognition, speech synthesis, and the like may run on the CPE or elsewhere, possibly on a server, set-top-box, other connected device, other remote device, or the like.)

Claim 14
	This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654